Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive. 
Regarding the prior art combination Olkkonen et al. (WO 2016162606 A1; “Olkkonen”) in view of Gao et al. (Wavefront distortion optimized with volume Bragg gratings in photothermorefractive glass, Optics Letters, Vol. 41, No. 6, March 15 2016; “Gao”) and further in view of Robbins et al. (2016/0077338; “Robbins”), applicant argues that, “the Office Action has not established that one skilled in the art would be motivated to modify the device disclosed in Olkkonen with the orthogonal gratings of Gao with a reasonable expectation of success;” Remarks, 6/28/2022; because “Olkkonen is directed to wearable displays, such as head-mounted displays (HMDs), and gratings used to reduce diffraction of transmissive light and increase the out-coupling efficiency of the display;” Remarks, 6/28/2022;” while “the benefits of the VBGs of Gao are directed to lasers and to reducing the far-field wavefront distortions of laser beams.” Remarks, 6/28/2022. 
However, Olkkonen discloses in figure 1A and related text that light projector 1020 projects a beam of light of visible wavelengths which the display directs towards the observer 1001 such that a “final image pattern is formed on the retina;” Detailed Description of Embodiments, while Gao discloses that “focusing properties” of beams are improved when VBGs optimize wavefront distributions. Gao, p. 1085. 
 Consequently, contrary to applicant’s arguments, it would have been obvious to one of ordinary skill in the art at the time of filing that Gao’s optimization of wavefront properties might facilitate the delivery of image patterns to Olkkonen’s observer’s retina. Furthermore, the potential synergies of Gao’s VBGs and Olkkonen’s image delivering configurations undercuts applicant’s “given” arguments that Gao and Olkkonen “teach way from each other.” Remarks, 6/28/2022. 
In this manner, Gao and Olkkonen are analogous light-delivering/directing art which one of ordinary skill in the art would have been motivated to combine such that Gao’s focusing properties facilitate Olkkonen’s delivery of images to an observer’s retina.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883